          Case 3:21-cr-00344-MO         Document 1      Filed 09/09/21     Page 1 of 2




                             UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                    PORTLAND DIVISION

 UNITED STATES OF AMERICA                         3:21-CR-00344-MO

                v.                                 INFORMATION

 JARED KEVIN DOWNING,                             18 U.S.C. § 922(g)(1)

                Defendant.                        Forfeiture Allegation


                     THE UNITED STATES ATTORNEY CHARGES:

                                           COUNT 1
                               (Felon in Possession of a Firearm)
                                     (18 U.S.C. § 922(g)(1))

       On or about, April 6, 2021, in the District of Oregon, defendant JARED KEVIN

DOWNING, knowing he had been previously convicted of a crime punishable by imprisonment

for a term exceeding one year, specifically, Identity Theft, on or about May 15, 2019, in the

Circuit Court of the State of Oregon, for the County of Washington, case number 19CR02482,

did knowingly and unlawfully possess a Ruger Sturm and Co, .380 caliber handgun, serial

number 372072662, which firearm had previously been shipped or transported in interstate

commerce;

       In violation of Title 18, United States Code, Section 922(g)(1).

///

Information                                                                                Page 1
          Case 3:21-cr-00344-MO         Document 1      Filed 09/09/21     Page 2 of 2




                               FORFEITURE ALLEGATION

       Upon conviction of the offense alleged in Count 1, defendant shall forfeit to the United

States pursuant to Title 18, United States Code, Section 924(d), and Title 28, United States Code,

Section 2461(c), the firearms and all ammunition involved in that offense, including without

limitation, a Ruger Sturm and Co, .380 caliber handgun.

DATED: September 9, 2021.

                                                    SCOTT ERIK ASPHAUG
                                                    Acting United States Attorney


                                                    /s/ Gregory R. Nyhus
                                                    GREGORY R. NYHUS, OSB #913841
                                                    Assistant United States Attorney




Information                                                                               Page 2
